[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:PLAINTIFF'S MOTION TO QUASH DEPOSITION (#165)
The defendant B  S Sheetmetal Co. seeks to depose plaintiff's attorney, Frederic Mascolo. The plaintiffs filed the instant motion to quash taking of said deposition. This matter was instituted by writ, summons and complaint dated December 10, 1991. The matter has been scheduled for trial to commence on or about July 25, 1995.
One of the issues in the instant matter is whether the plaintiff can sustain a claim for emotional damages or any damages resulting from an oil spill which occurred prior to the time the plaintiffs purchased the instant property. The defendant claims in his brief that "whether the plaintiffs can reasonably claim damages for mental pain and suffering for an oil spill to property they knew existed prior to purchase can only be determined by deposing their counsel, Attorney Mascolo." Clearly, attorney/client privilege protects any communication between the client and attorney. These communications are confidential. Rienzo v. Santangelo, 160 Conn. 391, 395. Evidence as to whether the plaintiffs knew of the oil spill prior to the purchase can be established through other witnesses.
The other information which the defendant seeks through plaintiffs' attorney, closing documents, and correspondence and other papers could be obtained by the defendant without the necessity of invading plaintiffs' attorney's file. The defendant also argues that statements made by the plaintiffs' attorney to the defendant's attorney may be relevant. This may be so, and the defendant's attorney and the defendants themselves may be able to testify as to statements made by the plaintiffs' attorney. At the eleventh hour, this court is not inclined to permit the deposition of the plaintiffs' attorney, which might unnecessarily delay the trial of this case. The motion to quash is granted.
/s/ Pellegrino, J. PELLEGRINO CT Page 7903